                                                                         Case 2:20-cv-00138-KJM-DB Document 25 Filed 04/01/21 Page 1 of 4


                                                                    1 PANISH SHEA & BOYLE LLP
                                                                        BRIAN J. PANISH, State Bar No. 116060
                                                                    2 SPENCER R. LUCAS, State Bar No. 232498
                                                                        MARGUERITE S. SANVICTORES, State Bar No. 299452
                                                                    3 11111 Santa Monica Boulevard, Suite 700
                                                                        Los Angeles, California 90025
                                                                    4 Telephone: 310.477.1700
                                                                        Facsimile: 310.477.1699
                                                                    5
                                                                        SWEET JAMES LLP
                                                                    6 JAMES BERGENER, State Bar No. 226570
                                                                         james@sweetjames.com
                                                                    7 RYAN W. COOPER, State Bar No. 322041
                                                                         ryan@sweetjames.com
                                                                    8 4220 Von Karman Ave., Ste. 200
                                                                        Newport Beach, California 92660
                                                                    9 Telephone: 949.644.1000
                                                                        Facsimile: 949.644.1005
                                                                   10
                                                                        Attorneys for Plaintiffs
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13                         UNITED STATES DISTRICT COURT
                                                                   14                       EASTERN DISTRICT OF CALIFORNIA
                                                                   15

                                                                   16 VIRGINIA L. JOHNSON, AN                       No. 2:20-cv-0138 KJM DB
                                                                      INDIVIDUAL; SAMANTHA R.
                                                                   17 JOHNSON, AN INDIVIDUAL;                       STIPULATION AND ORDER TO
                                                                      BRENDON G. JOHNSON, AN                        EXTEND EXPERT DISCOVERY
                                                                   18 INDIVIDUAL; ASHLEY N.                         DISCLOSURE
                                                                      CHAPMAN, AN INDIVIDUAL ,
                                                                   19
                                                                                     Plaintiffs,
                                                                   20
                                                                              v.
                                                                   21
                                                                        MERCK & CO., INC., A
                                                                   22 CORPORATION; MERCK SHARP &
                                                                        DOHME CORP., A CORPORATION
                                                                   23 AND DOES 1 THROUGH 10,
                                                                        INCLUSIVE,
                                                                   24
                                                                                     Defendants.
                                                                   25

                                                                   26 TO ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                                   27       Plaintiffs, VIRGINIA L. JOHNSON, SAMANTHA R. JOHNSON,
                                                                        BRENDON G. JOHNSON, ASHLEY CHAPMAN, and REX JOHNSON
                                                                   28

                                                                                                                1
                                                                                         STIPULATION TO EXTEND EXPERT DISCOVERY DISCLOSURE
                                                                        Case 2:20-cv-00138-KJM-DB Document 25 Filed 04/01/21 Page 2 of 4


                                                                    1 (hereinafter "Plaintiffs"), and Defendants MERCK & CO, INC., and MERCK

                                                                    2 SHARP & DOHME CORP (hereinafter "Defendants"), individually and through

                                                                    3 their undersigned respective counsel of record, stipulate as follows:

                                                                    4 1.      The parties have agreed to mediate this matter on April 27, 2021 in an attempt
                                                                    5 to resolve the instant case.

                                                                    6 2.      The parties previously stipulated to extend the deadline for disclosure of
                                                                    7 expert witnesses from February 24, 2021, to March 24, 2021.

                                                                    8 3.      The parties previously stipulated to extend the deadline for disclosure of
                                                                    9 supplemental and rebuttal expert witnesses from March 16, 2021, to April 13, 2021

                                                                   10 4.      The parties agreed to mediate with Michael G. Ornstil on April 27, 2021.
                                                                   11 5.      In an effort to mediate this case and all parties to efficiently prepare for trial if
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 necessary, both parties have agreed to extend the expert disclosure date per FRCP
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 26(a)(2) to May 10, 2021.

                                                                   14 6.      The parties further agree and stipulate to extend the deadline for disclosure of
                                                                   15 supplemental and rebuttal expert witnesses currently set for April 13, 2021, to May

                                                                   16 30, 2021.

                                                                   17

                                                                   18         IT IS SO STIPULATED.
                                                                   19 / / /

                                                                   20

                                                                   21 / / /

                                                                   22

                                                                   23 / / /

                                                                   24

                                                                   25 / / /

                                                                   26

                                                                   27 / / /

                                                                   28

                                                                                                                    2
                                                                                         STIPULATION TO EXTEND EXPERT DISCOVERY DISCLOSURE
                                                                        Case 2:20-cv-00138-KJM-DB Document 25 Filed 04/01/21 Page 3 of 4


                                                                    1 DATED: March 26, 2020            PANISH SHEA & BOYLE LLP
                                                                    2

                                                                    3                                  By:         /s/Marguerite S. Sanvictores
                                                                    4                                        Spencer R. Lucas
                                                                                                             Marguerite S. Sanvictores
                                                                    5                                        Attorneys for Plaintiffs Virginia Johnson,
                                                                    6                                        Samantha Johnson, Brendon Johnson, Rex
                                                                                                             Johnson and Ashley Chapman
                                                                    7

                                                                    8 DATED: March 26, 2020            ARMIJO & GARCIA
                                                                    9

                                                                   10
                                                                                                       By:          /s/ Thomas Yen
                                                                   11
   LLP




                                                                                                             Thomas Yen
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12                                        Attorneys for Defendants Merck & Co.,
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13                                        Inc., and Merck Sharp & Dohme

                                                                   14

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                             3
                                                                                     STIPULATION TO EXTEND EXPERT DISCOVERY DISCLOSURE
                                                                        Case 2:20-cv-00138-KJM-DB Document 25 Filed 04/01/21 Page 4 of 4


                                                                    1                                       ORDER
                                                                    2        Pursuant to the stipulation reached by the Parties and good cause appearing
                                                                    3 therefore,

                                                                    4 IT IS SO ORDERED THAT:

                                                                    5        1.    The deadline for disclosure of expert witnesses pursuant to Fed. R. Civ.
                                                                    6 P. 26(A)(2) shall be May 10, 2021.

                                                                    7        2.    The deadline for disclosure of supplemental and rebuttal experts
                                                                    8 pursuant to Fed. R. Civ. P. 26(A)(2)(C) shall be May 30, 2021.

                                                                    9        3.    No other extensions are made and all previously set dates and deadlines
                                                                   10 remain the same.

                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 IT IS SO ORDERED.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 DATED: March 31, 2021                 /s/ DEBORAH BARNES
                                                                   14                                       UNITED STATES MAGISTRATE JUDGE

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                4
                                                                                       STIPULATION TO EXTEND EXPERT DISCOVERY DISCLOSURE
